El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Este recurso es una secuela de la opinión y sentencia que emitimos en Pueblo v. González Román, 129 D.P.R. 933 (1992). En ese caso resolvimos que, como durante el juicio había surgido tanto evidencia sobre los elementos de legí-tima defensa como un caso prima facie de maltrato conyu-gal, era admisible el testimonio pericial sobre el síndrome de la mujer maltratada como complemento de legítima defensa. Devuelto el caso al Tribunal Superior y recibido el testimonio pericial, el Jurado rindió un veredicto de culpa-bilidad contra Marina González Román por los delitos de homicidio e infracción al Art. 4 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 414. Oportunamente, la se-ñora González Román apeló el veredicto y sostiene que hi-rió de muerte a su esposo en un forcejeo para defender su vida de un ataque perpetrado por éste con un cuchillo y en estado de embriaguez. Por entender que la totalidad de la prueba estableció los requisitos necesarios para aplicar la legítima defensa, revocamos la sentencia apelada.
*694I
El caso de autos trata sobre un trágico incidente ocu-rrido en el ámbito de un humilde hogar donde la señora González Román, en un conflicto doméstico, dio muerte a su esposo, Jorge René Rivera, con un cuchillo de cocina. Como consecuencia de este suceso, el Ministerio Público presentó acusaciones contra la señora González Román por los delitos de homicidio e infracción al Art. 4 de la Ley de Armas de Puerto Rico, supra.
Según se desprende de la extensa transcripción de evi-dencia presentada ante este Foro, el Ministerio Fiscal pre-sentó entre sus testigos al agente de la Policía de Puerto Rico, Diego Figueroa.(1) El agente testificó que el 10 de diciembre de 1990 inició la investigación sobre la muerte de Jorge René Rivera en el barrio San Antonio de Caguas, sector El Salchichón, y que se entrevistó con la apelante Marina González Román, esposa del occiso. Explicó que, luego de hacerle las advertencias de rigor y de asegurarse de que ella las había comprendido, la señora González Ro-mán le informó que el 9 de diciembre de 1990 estuvo con sus hijos Jorge, de nueve (9) años, y Waleska, de ocho (8) años, en una fiesta de bautizo. A eso de las siete y media de la noche (7:30 p.m.) su esposo llegó a la fiesta. Transcurrió un tiempo y alrededor de las diez de la noche (10:00 p.m.) ella fue a llevar a sus hijos a casa de sus suegros y regresó a la fiesta. Estuvo allí hasta las doce (12:00) de la noche, cuando se fue a su casa y se acostó a dormir.
*695Luego, alrededor de las cuatro (4) de la mañana, su es-poso llegó borracho y le comenzó a dar martillazos a la puerta del cuarto matrimonial, donde ella estaba dur-miendo, para que le abriera. Al ella abrir la puerta, él en-tró con un cuchillo en la mano y la cogió por el cuello. Se produjo un forcejeo entre ellos y su esposo resultó herido con el cuchillo.(2) Una vez ella repelió la agresión, él salió del cuarto y ella se volvió a acostar. Cuando se levantó al otro día, encontró a su esposo muerto en uno de los cuartos de la pequeña casa.
A preguntas de la defensa, el agente Figueroa declaró que el occiso tenía una sola herida en el abdomen y que no encontró rastros de sangre en la habitación matrimonial, sino que habían gotas de sangre frente a la puerta de dicho cuarto en el piso y seguían hasta el balcón. Además, testi-ficó que la puerta de la habitación del matrimonio tenía una hendidura visible en la parte central superior, lo cual es compatible con el recuento de los hechos que hizo la señora González Román en cuanto a los martillazos que dio su esposo en dicha puerta.(3)
También, como testigo de cargo, declaró el padre del oc-ciso, Antonio Rivera Martínez. Éste testificó que su hijo y la señora González Román llevaban diez (10) años convi-viendo y que tenían dos (2) hijos, Waleska y Jorgito. A pre-guntas sobre el hecho de que la víctima tenía .31 de alcohol en la sangre al momento de su muerte, el testigo expresó *696que no le sorprendía, pues eso era normal en su hijo. Ade-más, declaró que cuando su hijo bebía acostumbraba pe-lear con su nuera.
A preguntas de la defensa, el padre del occiso respondió que veía a su hijo y a su nuera todos los días, pues ella ayudaba a su esposa con su hija lisiada y en otros queha-ceres del hogar. Declaró, además, que en varias ocasiones la señora González Román llegó a su casa llorando por las agresiones que su hijo le infligía y que éstas eran aparentes.
Por su parte, Luis Alamo Estrada, otro testigo de cargo, declaró en el contrainterrogatorio de la defensa que cono-cía al occiso de toda la vida, pues se habían criado juntos y que éste era una persona violenta.
El doctor Cortés Rodríguez, testigo de cargo y patólogo forense quien practicó la autopsia en el cadáver, testificó, en lo pertinente, que éste presentaba una herida elíptica al lado izquierdo del ombligo con una trayectoria de abajo hacia arriba y de delante hacia atrás. El arma penetró el abdomen y le laceró el intestino y el mesenterio, causán-dole la muerte. Además, estableció que la herida fue cau-sada por un cuchillo como el que le entregó la señora Gon-zález Román al Fiscal que investigó el suceso.
Por otro lado, el doctor declaró que el resultado del exa-men toxicológico de sangre reflejó un .31 de alcohol, y que el examen del hígado reflejó una condición compatible con cirrosis hepática. Atestiguó, además, que la herida era compatible con una persona que hubiese estado de frente al occiso y que fuese cuatro (4) o cinco (5) pulgadas más pequeña que él.(4) El testigo indicó que el tipo de herida *697recibida por el occiso era compatible con una herida produ-cida en un forcejeo.(5)
Como testigo-perito, la defensa presentó a Ursula M. Colón, consultora independiente de relaciones de familia con una especialidad en el área de violencia doméstica. Ante la oposición del Ministerio Público, el foro de instan-cia emitió una resolución mediante la cual no le permitió a la defensa presentar la prueba sobre el síndrome de la mu-jer maltratada, por medio de esta testigo-perito. La de-fensa recurrió ante nos en certiorari de dicha resolución. Mediante la opinión emitida el 4 de febrero de 1992, revo-*698camos la resolución y permitimos el testimonio pericial so-bre el síndrome de la mujer maltratada. Pueblo v. González Román, supra.
Devuelto el caso al Tribunal Superior para la continua-ción de los procedimientos, la señora Colón testificó que había evaluado a la señora González Román y que ésta era un caso típico de una mujer maltratada.(6) Declaró que ésta era agredida con frecuencia por su esposo. Expresó que el occiso amenazaba a la señora González Román frecuente-mente con quitarle la vida. La había amenazado con machetes, cuchillos y palos y, en un momento dado, le dio un puño de tal magnitud que al día del juicio la apelante to-davía tenía un diente flojo. También estableció que el oc-ciso tenía problemas de bebida y que su nivel de violencia aumentaba en la medida que bebía.
Con respecto a la situación particular de la señora Gon-zález Román, Ursula Colón manifestó que ésta era una mujer maltratada, quien sufría de un sentido de desvalidez que no le permitía contemplar otras alternativas a su modo de vida. En los momentos en que ella sí buscó algunas alternativas que estaban a su alcance, recurrió a su her-mano para tratar de romper la relación con su cónyuge. Pero le era muy difícil, pues el occiso la seguía y le prome-tía cambiar. Hablaba, incluso, con el hermano de ella y le prometía que no volvería a agredirla.
La señora González Román explicó que las veces cuando recurrió a su suegro para pedirle que interviniera y ha-blara con su hijo, éste le hacía caso omiso. Inclusive, éste declaró que nunca la llevó al cuartel a presentar una que-rella en contra de su hijo por violencia doméstica, a pesar de que era consciente de lo que ocurría y sabía que la se-ñora González Román no tenía un automóvil para poder llegar al cuartel y él sí tenía uno. Además, la testigo afirmó *699que la señora González Román vivía en un constante te-mor de que, durante el transcurso de la caminata desde su casa hasta un cuartel o al teléfono más cercano para repor-tar las agresiones de su marido, él se enterara de su inten-ción de reportarlo y tomara represalias contra ella, que es lo común en los casos de violencia doméstica. Es por ello que, realmente, la señora González Román no podía visua-lizar ninguna alternativa.
A preguntas de la defensa sobre la actuación de la se-ñora González Román el día de los hechos, la testigo esta-bleció que el ciclo de violencia al cual estaba sometida la apelante le había enseñado a reconocer cuándo el grado de violencia de su esposo se tornaba totalmente fuera de control. Señaló la señora González Román que esa madru-gada el occiso llegó borracho y violento; le dio con un mar-tillo a la puerta del cuarto, y la trató de agredir con un cuchillo. Entonces fue que surgió un forcejeo y ella tuvo que defender su vida. La actuación de la señora González Román, según la testigo, respondió en su totalidad al ins-tinto de supervivencia. El propósito de su actuación fue única y exclusivamente defender su vida. Luego, en el con-trainterrogatorio del Ministerio Fiscal, la testigo señaló que la señora González Román le contó que el sábado anterior a los hechos, había sido agredida por el occiso.
Por otro lado, Angel González Román, hermano de la apelante, testificó que la primera vez que vio a su hermana golpeada por el occiso ésta llegó a casa de su madre con moretones en la cara y en el cuerpo. Expresó que no recor-daba la fecha exacta porque la había visto agredida en va-rias ocasiones a lo largo de su matrimonio con éste. Indicó, además, que habló con él sobre los golpes de su hermana.
Concluidos los testimonios de cargo y de la defensa, el Jurado, compuesto por diez (10) hombres y dos (2) mujeres, emitió un veredicto de culpabilidad por mayoría de diez (10) a dos (2) por los delitos imputados. Posteriormente, el tribunal a quo sentenció a la señora González Román a *700seis (6) años de reclusión- por el delito de homicidio y seis (6) meses por infracción a la Ley de Armas de Puerto Rico, que habían de ser cumplidos de forma concurrente y bajo el régimen de sentencia suspendida.
En su apelación, la señora González Román solicita que revoquemos la sentencia dictada por el foro de instancia porque se cometieron varios errores de derecho. Principal-mente, plantea que erró el Jurado al rendir un veredicto de culpabilidad, cuando la propia prueba del Ministerio Pú-blico estableció todos los elementos requeridos para demos-trar que ella actuó en legítima defensa.
rH H-<
El Art. 22 del Código Penal, 33 L.P.R.A. see. 3095, dis-pone sobre la legítima defensa, una de las causas de exclu-sión de responsabilidad. Dicho artículo establece, en lo per-tinente, que:
No incurre en responsabilidad el que defiende su persona, sus bienes o derechos, o su morada, o la persona, bienes o de-rechos, o morada de otros en circunstancias que hicieren creer razonablemente que se ha de sufrir un daño inminente siempre • que hubiere necesidad racional del medio empleado para impe-dir o repeler el daño, falta de provocación suficiente del que ejerce la defensa, y no se inflija más daño que el necesario al objeto.
Para justificar el dar muerte a un ser humano, cuando se alegue legítima defensa, es necesario tener motivos fundados para creer que al dar muerte al agresor se hallaba el agredido o la persona defendida en inminente o inmediato peligro de muerte o de grave daño corporal.
Para que prospere la legítima defensa, hemos exigido tradicionalmente la concurrencia de varios requisitos: primero, que el acusado demuestre que tenía motivos fundados para creer que estaba en inminente peligro de muerte o de grave daño corporal; segundo, que haya la necesidad racional del medio utilizado para impedir o repeler el daño; tercero, que no haya provocación de parte de *701quien invoque la defensa, y cuarto, que no infligió más daño que el necesario para repeler o evitar la agresión. Pueblo v. De Jesús Santana, 100 D.P.R. 791 (1972); Pueblo v. Ríos Rivera, 88 D.P.R. 165 (1963); Pueblo v. Lozada, 37 D.P.R. 927 (1928).
En Pueblo v. Martínez Solís, 128 D.P.R. 135 (1991), interpretamos de manera más liberal el estatuto de legítima defensa, al permitir la presentación de evidencia sobre unos actos previos específicos de la víctima. En dicho caso, el acusado había intentado justificar su conducta al matar a la víctima en legítima defensa, a la luz de su estado mental. La presentación de evidencia sobre unos actos específicos previos de la víctima tuvo el propósito de demostrar su carácter y, por ende, la razonabilidad de la conducta del acusado, conforme al temor que le pudo producir la confrontación con dicha persona, dado el conocimiento que el acusado tenía de su carácter.
Asimismo, en Pueblo v. González Román, supra, admitimos prueba pericial sobre el síndrome de la mujer maltratada como complemento de la legítima defensa. Allí expresamos que el propósito de este testimonio es ayudar al juzgador de los hechos a entender el efecto que tiene el maltrato del compañero agresor sobre el diario vivir de su víctima.(7)
El síndrome de la mujer maltratada ha sido definido como el conjunto de características específicas que *702suelen reunir las mujeres víctimas de un maltrato que se desarrolla en forma cíclica y repetitiva. Sin embargo, dicho síndrome no constituye una defensa absoluta que exima de responsabilidad a la mujer que lo invoque. Su aplicación se circunscribe a los casos en los cuales la actuación de la mujer, que sea víctima de un ciclo de violencia, no caiga dentro del marco tradicional de la legítima defensa, por la aparente inaplicabilidad de los requisitos de inminencia y razonabilidad que exige el Art. 22 del Código Penal, supra.
Este síndrome aplica particularmente a los casos en que la mujer maltratada no mata a su compañeroagresor mientras éste la está agrediendo, sino que lo hace en un período de relativa calma. Ello es así porque, cuando esto ocurre, el posible cumplimiento con los elementos tradicionales de la legítima defensa no es evidente. Véanse: W. Steele Jr. y C.W. Sigman, Reexamining the Doctrine of Self Defense to Accomodate Battered Women, 18 Am. J. Crim. Law 169, 179 (1991); Developments in the Law: Legal Responses to Domestic Violence, 106 Harv. L. Rev. 1498, 1577 (1993); A. Toro Lavergne, Cuando las mujeres matan a los hombres ... una crítica al síndrome de la mujer maltratada y su aplicación en Puerto Rico, 63 Rev. Jur. U.P.R. 573, 583 (1994).
Sin embargo, esta modalidad de la defensa propia se invoca también con frecuencia cuando la mujer, víctima de violencia doméstica, da muerte a su compañero durante el transcurso de un ataque por parte de éste, en el cual ella no fue amenazada con un arma mortal.(8) En estos últimos *703casos, el testimonio resulta útil para explicar por qué la mujer creyó necesario ultimar a su agresor en reacción a un ataque que aparentemente no era mortal. Developments in the Law: Legal Responses to Domestic Violence, supra, pág. 1581.
En ambos casos, el testimonio pericial sobre el síndrome de la mujer maltratada se debe presentar en conjunto con la prueba sobre los actos previos específicos de la víctima, al amparo de Pueblo v. Martínez Solis, supra. Así, luego de escuchar el testimonio pericial sobre el síndrome de la mujer maltratada, el juzgador de hechos se encontrará en una mejor posición para evaluar si, ante un patrón de violencia doméstica como el reseñado, una persona prudente y razonable, en la posición de ésta, sabiendo lo que sabía y viendo lo que vio, hubiera creído necesario ultimar a su compañero-agresor en defensa propia. Pueblo v. González Román, supra.
Examinada la teoría de defensa propia y los casos, en los cuales es necesario traer el síndrome de mujer maltra-tada como complemento, procede evaluar la apelación ante nos para determinar si estamos ante un caso en que se justifique invocar la legítima defensa.
I — I HH
En el caso de autos, la señora González Román señala que el Jurado erró al rendir un veredicto de culpabilidad cuando la prueba del Ministerio Público estableció todos los requisitos de legítima defensa y un caso prima facie de mujer maltratada. En su alegato, sostiene que ella dio muerte a su esposo en legítima defensa cuando repelió un ataque armado perpetrado por él en estado de embriaguez.
De la exposición narrativa de la prueba se desprende que el agente Diego Figueroa, testigo de cargo, declaró que *704la señora González Román le informó que el 10 de diciem-bre de 1990 su esposo Jorge René Rivera había llegado borracho de madrugada y comenzó a golpear con un mar-tillo la puerta del cuarto matrimonial, donde ella se encon-traba, para que le abriera. Cuando ella le abrió la puerta, éste tiró el martillo al piso y la cogió por el cuello amena-zándola con un cuchillo que tenía en la mano. Se formó un forcejeo entre ellos y él resultó herido con el cuchillo. El agente testificó que la puerta tenía una hendidura en la parte central superior.
El testimonio incontrovertible del patólogo forense, que testificó como parte de la prueba de cargo, estableció que de acuerdo con la forma elíptica de la herida del occiso era posible que ésta se hubiese producido como resultado de un forcejeo entre la señora González Román y su esposo. Éste declaró que el occiso sólo tenía una herida en el lado iz-quierdo del ombligo y que dicha herida coincidía con el cuchillo de cocina que le entregó la apelante a la Policía. Señaló además que, por su forma y apariencia, la herida era compatible con un forcejeo. El patólogo también descri-bió que ésta era compatible con una herida producida por una persona que hubiese estado de frente a él y que fuese cuatro (4) o cinco (5) pulgadas más pequeña que éste, como es el caso de la señora González Román. Por último, el patólogo confirmó que el occiso estaba en estado avanzado de embriaguez, pues tenía un contenido de .31 de alcohol en la sangre.
Por su parte, la defensa trajo prueba sobre los actos previos del occiso que establecía que éste era un hombre violento y que, cuando bebía, agredía fuertemente a su es-posa, para explicar la razonabilidad del miedo que sintió ésta ante el ataque. Además, presentó prueba pericial que acertó la existencia de un cuadro de una mujer maltratada.
En fin, tanto la prueba presentada por el Ministerio Pú-blico como la presentada por la señora González Román, demostraron todos los requisitos que se exigen para invo-*705car la legítima defensa. Quedó probado que hubo un force-jeo entre la señora González Román y su esposo, en el cual ésta fue amenazada con un arma mortal. Ella tenía moti-vos fundados para creer que estaba en inminente peligro de muerte o de grave daño corporal; además, tuvo la nece-sidad racional del medio utilizado para impedir o repeler el daño, pues su vida peligraba a manos de un hombre ar-mado que estaba ebrio y quien ella sabía que era muy violento.
La prueba sobre los actos previos específicos del occiso demostró claramente que él agredía a la señora González Román con frecuencia y que acostumbraba a amenazarla con quitarle la vida. Dicha prueba reflejó un patrón de con-ducta agresiva por parte de éste, en particular cuando in-gería bebidas alcohólicas, que a todas luces indicó que no hubo provocación por parte de la señora González Román. Por último, el informe del patólogo revela que ella no infli-gió más daño que el necesario para repeler o evitar la agre-sión, pues el occiso sólo tenía una (1) herida en el lado izquierdo del ombligo. Además, la vida de la señora Gonzá-lez Román estaba en grave peligro de muerte.
Por su parte, el Procurador General reconoce en su in-forme ante nos que “la única controversia que surge de la evidencia presentada ante el jurado trata de las circuns-tancias en que ocurrió la muerte de la víctima”. (Enfasis suplido.) Informe del Procurador General, pág. 17.
El Procurador expone que, “contrario a lo relatado por la apelante, no fue el occiso el que llegó a las 4:30 de la ma-ñana sino ésta”. Añade que de los hechos se podía inferir que era el occiso “el que dormía cuando llegó la apelante”. Informe del Procurador General, pág. 17. No obstante ello, la propia prueba del Ministerio Público estableció que no había sangre en el cuarto matrimonial ni en la cama, como hubiese ocurrido si la señora González Román hubiese ma-tado al occiso mientras éste dormía, como sostiene el Pro-curador General. Incluso, la prueba de cargo estableció que *706su muerte ocurrió como resultado de un forcejeo en el cual tanto la señora González Román como el occiso estaban de pie uno frente al otro. Estableció, además, que había san-gre frente a la puerta del cuarto matrimonial, lo cual es compatible con la versión de los hechos que dio la señora González Román de que fue precisamente frente a la puerta de dicho cuarto donde ocurrió el forcejeo.
Aunque en el caso de autos existen versiones conflicti-vas sobre quién llegó primero a la casa la madrugada cuando ocurrieron los hechos, esta información no es deter-minante en el análisis de la controversia medular en la apelación ante nos. De hecho, independientemente de quién llego primero a la casa, lo que sí resulta de vital importancia para efectos del resultado al que llegamos hoy es que quedó probado por la prueba presentada que hubo un forcejeo entre la señora González Román y su esposo, y que ella se vio en la necesidad de defender su vida de una agresión armada que no provocó.
El énfasis, que tanto el Ministerio Fiscal como el Procu-rador General le brindaron al hecho de quién llegó primero al lugar de los hechos en la madrugada, tuvo el propósito de desenfocar la atención del Jurado del asunto de la legí-tima defensa, que es la controversia medular de este caso. Además, la teoría del Ministerio Público y del Procurador General tiene el propósito y el efecto de poner en entredi-cho la conducta y el carácter de la señora González Román esa noche, a base de una visión estereotipada sobre el rol de la mujer en el hogar.
El hecho de que hubo un forcejeo entre el occiso y la señora González Román, unido a la evidencia no controver-tida presentada por la defensa sobre los actos específicos previos del occiso que demuestran que éste era violento, que bebía, que agredía frecuentemente a su esposa y que la amenazaba regularmente —por medio de machetes, cuchi-llos y palos— con quitarle la vida, es suficiente para crear duda razonable en el ánimo del juzgador de los hechos so-*707bre si la acción de la señora González Román —de dar muerte a su esposo— fue o no en defensa propia como ella alegó. Si, además, tomamos en consideración el ciclo de violencia al cual estaba sometida la señora González Ro-mán y el temor legítimo que le infundía su esposo cuando la agredía en estado de embriaguez, procede reconocer que existen dudas razonables sobre si esa noche ella actuó en defensa propia para repeler su ataque armado.
IV
Nuestra decisión parte de la premisa de que en nuestro ordenamiento constitucional se presume inocente a todo acusado de delito mientras no se pruebe su culpabilidad más allá de toda duda razonable. Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1. Le corresponde al Ministerio Público probar la culpabilidad del acusado mediante evidencia que establezca todos los elementos del delito más allá de duda razonable. Pueblo v. Pagán, Ortiz, 130 D.P.R. 470 (1992).
Es un principio establecido de derecho que:
“... El Ministerio Fiscal no cumple con ese requisito presen-tando prueba que meramente sea ‘suficiente’, esto es, que ‘verse’ sobre todos los elementos del delito imputado; se le requiere que la misma sea ‘suficiente en derecho’. Ello significa que la evidencia presentada, ‘además de suficiente, tiene que ser sa-tisfactoria, es decir, que produzca certeza o convicción moral en una conciencia exenta de preocupación’ o en un ánimo no prevenido. ... Esa ‘insatisfacción’ con la prueba es lo que se co-noce como ‘duda razonable y fundada’.” (Enfasis suprimido.) Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454, 472 (1988). Véanse: Pueblo v. Cabán Torres, 117 D.P.R. 645, 652 (1986); Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545, 552 (1974); Pueblo v. Toro Rosas, 89 D.P.R. 169 (1963); Pueblo v. Ortiz Morales, 86 D.P.R. 456 (1962).
De existir duda razonable acerca de la culpabilidad del acusado, le compete al juzgador de los hechos absolverlo. Const. E.L.A., supra.
*708Ante la duda razonable que provoca la prueba en el caso de autos, sobre si la acción de la señora González Román fue o no en legítima defensa, el Jurado erró al emitir un veredicto de culpabilidad y procede que lo revoquemos. “[L]a determinación que ha hecho el juzgador de los hechos a nivel de instancia a los efectos de que la culpabilidad del imputado de delito ha quedado establecida más allá de duda razonable es una que es revisable en apelación como ‘cuestión de derecho’.” Pueblo v. Cabán Torres, supra, pág. 653. Así lo reconocimos en Pueblo v. Carrasquillo Carrasquillo, supra, pág. 552, en el cual señalamos:
“No cumpliríamos con nuestro deber si estando plenamente convencidos de que la prueba en determinado caso no establece la culpabilidad más allá de duda razonable, permitiéramos que prevaleciera una sentencia condenatoria. Cuando ello ocurre no se trata de una intervención con la función del juez o del jurado en la apreciación de la prueba, sino de un error de derecho.” Citando a Pueblo v. Serrano Nieves, 93 D.P.R. 56, 60 (1966).
Aunque en repetidas ocasiones hemos dicho que los juzgadores de hechos nos merecen respeto y confiabilidad en la apreciación imparcial de la prueba y que, de ordinario, no intervendremos con el fallo inculpatorio, esto no significa que las determinaciones de los juzgadores de hechos sean infalibles:
De ahí en que en muchos casos no hemos vacilado en dejar sin efecto un fallo condenatorio cuando un análisis de la prueba que tuvo ante sí el tribunal sentenciador nos deja serias dudas, razonables y fundadas, sobre la culpabilidad del acusado. ...
Hasta tanto se disponga de un método infalible para averi-guar sin lugar a dudas dónde está la verdad, su determinación tendrá que ser una cuestión de conciencia. Ese deber de con-ciencia no para en el fallo del tribunal sentenciador. Nosotros también tenemos derecho a tenerla tranquila. Pueblo v. Carrasquillo Carrasquillo, supra, págs. 551-552. Véanse, además: Pueblo v. Somarriba García, 131 D.P.R. 462 (1992); Pueblo v. Rivero, Lugo y Almodovar, supra, pág. 473; Pueblo v. Cabán Torres, supra, pág. 655.
*709Es preciso que enfaticemos que no se trata de que la señora González Román pruebe su inocencia más allá de toda duda razonable, como pretende la teoría del Procura-dor General presentada ante nos, sino que le correspondía al Ministerio Público probar su culpabilidad más allá de duda razonable. Concluimos que, en el caso en cuestión, la prueba presentada por el Ministerio Público no logró su propósito. Ante la insatisfacción que sentimos con la prueba desfilada sobre la culpabilidad de la señora Gonzá-lez Román, nuestro deber es revocar el dictamen del Ju-rado en el caso de autos.
V
A modo de resumen y conclusión, reiteramos que la prueba del Ministerio Público demostró que hubo un force-jeo entre la señora González Román y su esposo no provo-cado por la primera, y que ésta, al ver amenazada su vida con armas mortales —un cuchillo y un martillo— tuvo que defenderse. La actuación de la señora González Román cae dentro del esquema tradicional de la legítima defensa, ya que cumple con los requisitos del Art. 22 de nuestro Código Penal, supra. En estas circunstancias, no es necesario con-siderar la aplicabilidad al caso de autos del síndrome de la mujer maltratada como complemento de la legítima defensa. (9)
Por los fundamentos que anteceden, revocamos la sen-tencia apelada y absolvemos a la señora González Román.

Se dictará la sentencia correspondiente.

Los Jueces Asociados Señor Negrón García y Señor Fus-ter Berlingeri emitieron sendas opiniones disidentes. El *710Juez Asociado Señor Rebollo López disintió sin opinión escrita.

 El Ministerio Fiscal presentó como testigos de cargo a Diego Figueroa Tbrres, agente de la Policía que se personó al lugar de los hechos para iniciar la investiga-ción sobre la muerte de Jorge René Rivera; a Antonio Rivera, padre del occiso; a Elsie Colón, vecina y amiga de crianza del occiso; a Adalberto Reyes Flores, conocido del occiso; a José A. Rivera, agente de la Policía quien recibió la querella y se personó al lugar de los hechos con el padre del occiso; a Luis Álamo Estrada, cliente del negocio “El Cantinfias”; a Francisco Cortés Rodríguez, patólogo forense, y una declaración jurada de Rubén Colón Merced, muerto al día del juicio. La defensa, por su parte, presentó como testigos a Ángel González Román, hermano de la apelante; a Ursula Colón, perito sobre el síndrome de la mujer maltratada, y a Esdras Nives Ríos, administrador del negocio “El Cantinfias”.


 El agente Figueroa declaró que, luego de que se determinó causa probable por el delito de homicidio contra la apelante, surgió una confidencia de que los hechos no habían ocurrido como los relató la acusada. El Ministerio Fiscal presentó unos testigos que introdujeron una prueba que resultaba conflictiva con el recuento de los hechos que le hizo la apelante al agente Figueroa. En específico, hubo una prueba conflictiva sobre quién llegó primero a la casa la madrugada cuando murió la víctima.
A los efectos del resultado al cual llegamos hoy, es impertinente quién llegó primero a la casa la madrugada de 10 de diciembre de 1990. Lo que sí es de gran importancia es que hubo prueba contundente de que hubo un forcejeo, que éste no fue provocado por la apelante y que, como resultado, la víctima murió.


 El Policía José A. Rivera, testigo de cargo, también declaró que cuando ins-peccionó la residencia de la apelante observó que la puerta del cuarto matrimonial tenía una hendidura en la parte central superior.


 A continuación transcribimos el segmento del interrogatorio directo por parte del Ministerio Público al patólogo forense, del cual se desprende que la herida del occiso era compatible con una persona que hubiese estado frente a él:
“P. Le pregunto si esa herida es compatible a una persona que haya estado de frente y le haya dado ese tipo de movimiento en el brazo.
“R. Sí, señor.
*697“P. Si es compatible con una persona que sea cuatro pulgadas, cinco pulgadas, tres pulgadas más pequeña que don Jorge Rene.
“R. Sí, es compatible con eso.” T.E., págs. 240-241.


 A continuación transcribimos un segmento del contrainterrogatorio por parte de la defensa al patógo forense, del cual se desprende que la forma de la herida era compatible con una que haya sido producida como resultado de un forcejeo:
“P. Sí. O sea, la pregunta que yo le estoy haciendo es ...
“R. Anjá.
“P. ... hay dos personas luchando, dos personas luchando: una de ellas trae un cuchillo y en un forcejeo ese cuchillo se vira y se puede producir esa herida, esa herida de forma elíptica que usted ha definido.
“R. Es, básicamente, elíptica la herida que se produce cuando hay ese tipo de cambio en la, en la trayectoria.
“P. En un forcejeo.
“R. Sí, por supuesto.
“P. Por supuesto.
Yo no tengo más preguntas. Muchas gracias, doctor.” Transcripción de evidencia, pág. 243.
A continuación la respuesta del patológo forense a la pregunta final de la de-fensa sobre si se puede producir una herida de forma elíptica como resultado de un forcejeo:
“Lcdo. Bermudez Melendez:
“P. Mire, para estar claro, esa herida elíptica que usted la define así: herida elíptica, ¿puede ser producto de un forcejeo también cuando...
“Fiscal Alcover:
Es repetitivo, Señor Juez...
“Hon. Juez:
Ya, ya, ya dijo, ya dijo que era posible, este...
“Lcdo. Bermudez Melendez:
“P. ¿Es posible o no es posible?
“R. Es posible.
“P. Es posible. Gracias, eso es todo.” T.E., pág. 247.


 Para una definición de los términos “mujer maltratada” y “síndrome de la mujer maltratada”, véase Pueblo v. González Román, 129 D.P.R. 933 (1992), y la opinión concurrente que emitió la Hon. Juez Asociada Señora Naveira de Rodón en dicho caso.


 El testimonio pericial sobre el síndrome de la mujer maltratada es indispensable en estos casos, porque instruye al juzgador sobre el diario vivir de toda mujer maltratada, en el cual impera un temor constante al próximo ataque violento que podría causarle la muerte. Es, en otras palabras, útil porque ilustra al juzgador sobre
experiencias comunes a todas las mujeres maltratadas, explicar el contexto en el que una mujer maltratada actúa y brindarle credibilidad a sus acciones .... El testimonio es útil porque (en teoría) contesta las preguntas que están en las mentes de todo juzgador, preguntas como por qué la mujer no se fue de la casa, por qué no reportó la agresión a la policía y, más importante aún, por qué pensaba que el peligro que estaba a punto de enfrentar era de vida o muerte.” Schneider, Women’s Self-Defense Work and the Problem of Expert Testimony on Battering, 61-63 (1986).


 Ello pretende combatir la percepción general, consistente en que las confron-taciones físicas ocurridas dentro del contexto del hogar constituyen discusiones ru-tinarias y sin importancia entre un hombre y una mujer, que no pueden producir la muerte de uno de éstos. Hoy en día, resulta incuestionable el hecho de que existe un gran número de casos de violencia doméstica que ameritan la aplicación de la legí-tima defensa y del síndrome de la mujer maltratada como complemento de ésta.
No podemos ignorar el incremento sustancial de muertes ocurridas en casos de violencia doméstica durante los últimos amos. Según las estadísticas más recientes de la Policía de Puerto Rico, el número de mujeres que han muerto durante un conflicto doméstico ha aumentado desde el año pasado, y las estadísticas sobre casos *703de violencia doméstica son cada día más alarmantes.


 Debido a que en el caso anterior Pueblo v. González Román, supra, admiti-mos un testimonio pericial sobre el síndrome de la mujer maltratada como comple-mento de la legítima defensa, de este Tribunal haber concluido que no hubo un forcejeo y que la señora González Román no fue amenazada con un arma mortal por su esposo, hubiese sido necesario discutir la aplicabiliad o no del síndrome de la mujer maltratada como complemento de legítima defensa al caso de autos.